Citation Nr: 1702084	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a scar of the right cornea.

3.  Entitlement to service connection for a left lower leg disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for residuals of a left thigh muscle strain.

6.  Entitlement to service connection for residuals of a head injury.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.

In September 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's pre-existing flat feet were not aggravated by his active service.

2.  The Veteran's pre-existing scar of the right cornea was not aggravated by his active service.

3.  The Veteran does not have a current left lower leg disability which could be attributed to active service.

4.  The Veteran does not have a current left ankle disability which could be attributed to active service.

5.  The Veteran does not have current residuals of a left thigh muscle strain disability which could be attributed to active service.

6.  The Veteran does not have current residuals of a head injury disability which could be attributed to active service.

7.  The Veteran does not have current low back disability which could be attributed to active service.

8.  The Veteran does not have current hypertension disability which could be attributed to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a flat feet disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).  

2.  The criteria for service connection for a scar of the right cornea disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).  

3.  The criteria for service connection for a left lower leg disability have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for a left thigh muscle strain disability have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for residuals of a head injury disability have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

8.  The criteria for service connection for a hypertension disability have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard November 2009 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examinations regarding his claims for flat feet and scar in the right cornea in October 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanations.  

Although VA medical examinations or opinions were not provided in connection with the claims of service connection for left lower leg, left ankle, residuals of a left thigh muscle strain, residuals of a head injury and hypertension disabilities, the Board finds that one is not necessary to make a decision on the claims.  As explained in the analysis section below, the record does not contain competent lay or medical evidence of any of the above current diagnosed disabilities or recurrent symptoms of the disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, VA's duty to assist has been met.


II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Pre-existing Claims 

A Veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2014). 

If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).

A. Flat Feet

Service treatment records reflect the Veteran's September 1991 enlistment medical examination which shows an abnormal clinical evaluation for his feet.  It was noted that he had moderate, asymptomatic pes planus upon entry into service.  In view of these findings, VA's presumption of soundness does not apply, and the question becomes whether the disability was aggravated beyond natural progression during service.

At the Veteran's August 2013 Travel Board hearing, he stated having bilateral pes planus.  He noted that he was not receiving any treatment for his condition.  

The Veteran was afforded a VA examination in October 2014.  The Veteran noted falling off of a pole while in service and experiencing sharp pain on the sides of his feet.  The Veteran denied wearing shoes with inserts.  Decreased longitudinal arch height of one or both feet on weight-bearing was noted.  No pain on physical examination was found.  No functional loss for the lower extremities attributable to the claimed condition was found.  The Veteran stated that on some days, his feet hurt at work when delivering furniture.  

The Veteran was diagnosed with flat feet.  The VA examiner opined that the claimed condition, which clearly and unmistakenably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The VA examiner stated that there was no documentation in the Veteran's service treatment records of complaint of or treatment for pes planus.  No post separation medical records were provided for review.  The Veteran denied having any treatment for pes planus post separation.  

After review of the entire record, the evidence does not show that the Veteran's flat foot disability, noted at entry, increased in severity beyond natural progression during his active service.  The Veteran had no complaints of or treatment for flat feet during his active service.  The examiner from the Veteran's October 2014 VA examination concluded that this disability was not aggravated beyond its normal progression by his active service.  The opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's service treatment records and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent and probative opinion to the contrary.  Without sufficient evidence of an increase in severity, service connection for flat foot based on service aggravation is not warranted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

To the extent that the Veteran himself believes that his flat foot disability was aggravated by his military service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The relevant inquiry turns on whether there was a change in the underlying pathology of the pre-existing foot disability, "as distinguished from the mere recurrence of manifestations of the pre-service condition."  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (stating that "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.").  The Board finds that whether there was a change in the underlying pathology of the Veteran's pre-existing flat foot is a medical determination.  Because the Veteran is a lay person without the appropriate medical training and expertise, he is not competent to state that there was a change in the underlying pathology of his pre-existing flat foot condition.  Jandreau, 492 F.3d at 1372; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony  "falls short" in proving an issue that requires expert medical knowledge).  

In sum, the preponderance of the evidence is against the claim of service connection for a flat foot disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B. Scar of the right cornea

Service treatment records reflect the Veteran's September 1991 enlistment medical examination shows an abnormal clinical evaluation of his eyes.  It was noted that he had a scar on his right cornea upon entry into service.  In view of these findings, VA's presumption of soundness does not apply, and the question becomes whether the disability was aggravated beyond natural progression during service.

A private treatment record dated in October 2007 shows that the Veteran had a scar on his right eye/salzman nodule from a childhood injury.  Another private treatment record dated in October 2007 shows a diagnosis of primary open-angle glaucoma (POAG) and early cataracts in both eyes and a scar on the right eye.  

At the Veteran's August 2013 Travel Board hearing, he stated he injured his eye when he was younger.  He noted that that there was a scar on his right eye and that he wore glasses.  

The Veteran was afforded a VA examination in October 2014.  It was noted that the Veteran had a wedge of stromal scarring in the central cornea extending nasally with "base" towards nose, inferiorly thin, horizontal scar.  It was also noted that the Veteran had a glaucoma condition.  

The Veteran was diagnosed with central corneal scar in the right eye, POAG in both eyes and peripheral chorioretinal scars in the right eye.  The VA examiner opined that the claimed condition, which clearly and unmistakenably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The VA examiner stated that a review of the Veteran's service treatment records indicated corneal leukoma (scar) in the right eye due to a "fish hook injury when the patient was 11 years old."  POAG in both eyes was diagnosed after service in February 2006.  There was no report in the Veteran's service treatment records to indicate further injury to the right eye.  The Veteran's corneal scar was less likely than not to have changed during service otherwise, as there must be an inciting event to cause further scarring.  The VA examiner noted that the Veteran did test poorer on the right eye's visual acuity at 20/200 on examination versus 20/70 on the optometry service treatment record; however, this was not evidence of a worsening scar as the Veteran may have tested not in primary gaze, and again, there was no objective evidence of further injury.  

After review of the entire record, the evidence does not show aggravation of the Veteran's pre-existing scar of the right cornea during his active service.  In light of the medical evidence of record, to include the October 2014 VA examiner's opinion, the Board finds that the evidence does not show aggravation of the Veteran's pre-existing scar of the right cornea during his active service.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board is mindful of the Veteran's assertions regarding his scar of the right cornea and his military service.  However, since the condition at issue is medically complex, rather than simple, there has to be medical evidence supporting this notion of aggravation of the pre-existing disability.  Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

In sum, the preponderance of the evidence is against the claim of service connection for a scar of the right cornea; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Left lower leg, Left ankle, Residuals of a left thigh muscle strain, Residuals of a head injury and Hypertension Claims 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328  1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The Veteran's service treatment records are silent for complaints or treatment for any left lower leg, left ankle, residuals of a left thigh muscle strain, residuals of a head injury and hypertension disabilities.  

The Veteran has not provided any evidence that he currently has any of the disabilities noted above.  Post-service VA treatment records have been associated with the claims file.  The record is devoid of identifying any of the noted conditions.  Thus, the evidence spanning the many years of the claim does not reflect diagnoses for any of the claimed disabilities noted above.

At the Veteran's August 2013 Travel Board hearing, he noted that he fell off a pole while in service, and injured his leg, ankle, thigh and back.  He noted that he sought treatment for the injuries while in service.  He stated that he was being treated by a private doctor for his back.  He noted that he had injured his head when a fan blade hit his head while he was in the barracks.  He noted that he had to get stitches.  He also noted that he suffered from hypertension, but was not being treated for it. 

Pursuant to the Board's September 2014 Board remand, the Veteran was requested to provide the dates, places, and if possible, names of the physicians, who treated him in service for his claimed fall from a pole in 1994, in addition to providing any private physician or institution where he received treatment.  The Veteran was also asked to clarify where he was being treated for his sciatic nerve and lower back.  No response from the Veteran is of record.  

The Board notes that the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5107 (a) (West 2014).  He is obligated to cooperate when he is asked for information which is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While VA does have a duty to assist him in the development of his claim, that duty is not limitless, and the Veteran must be prepared to cooperate with VA's efforts to obtain all relevant evidence.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).

A threshold for establishing service connection for a claimed condition is the presence of a current disability.  The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has any clinical diagnoses referable to his claimed left lower leg, left ankle, residuals of a left thigh muscle strain, residuals of a head injury and hypertension disabilities that are related to service.  While the Board is sympathetic to the Veteran's assertions, and recognizes that he is competent to report symptoms, the Board ultimately places more probative weight on the lack of clinical diagnoses and contemporaneous statements.  With each of the noted disabilities, the Veteran has not been shown to possess the medical training, expertise, or credentials to render a diagnosis, as opposed to merely reporting symptoms.

In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Thus, service connection is not warranted.


ORDER

Entitlement to service connection for flat feet is denied.

Entitlement to service connection for a scar of the right cornea is denied.

Entitlement to service connection for a left lower leg disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for residuals of a left thigh muscle strain is denied.

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


